                   UNITED STATES DISTRICT COURT
                      DISTRICT OF NEW JERSEY
___________________________________
                                    :
ALEJO POLANCO,                      :
                                    :
          Petitioner,               :    Civ. No. 18-6582 (NLH)
                                    :
     v.                             :    OPINION
                                    :
WARDEN J. HOLLINGSWORTH,      :
                                    :
          Respondent.               :
___________________________________:

APPEARANCES:
Alejo Polanco, No. 58958-054
FCI Ft. Dix
P.O. Box 2000
Fort Dix, NJ 08640
     Petitioner Pro se

Elizabeth Ann Pascal, Esq.
Office of the U.S. Attorney
401 Market Street
Camden, NJ 08101
     Counsel for Respondent

HILLMAN, District Judge

     Petitioner Alejo Polanco, a prisoner confined at the

Federal Correctional Institution (“FCI”) in Fort Dix, New

Jersey, filed this Petition for Writ of Habeas Corpus under 28

U.S.C. § 2241, challenging his sentence.   ECF No. 1.   Presently

before the Court is Respondent’s Motion to Dismiss the Petition

for lack of jurisdiction.   ECF No. 8.   Petitioner has failed to

file an opposition to the Motion, and the Motion is now ripe for

disposition.   For the reasons that follow, the Court will grant

the Motion and dismiss the Petition.
I.   BACKGROUND

     Petitioner Alejo Polanco is presently serving a twenty-

seven (27) year federal sentence for his convictions by jury for

“drug and Hobbs Act conspiracy, use and discharge of firearms,

and murder.”   ECF No. 1-1 at 1.   Petitioner was convicted of

these offenses in the U.S. District Court for the Eastern of New

York, and also has a conviction from the U.S. District Court for

the Southern District of New York.     See No. 08-cr-65 (E.D.N.Y.);

No. 05-cr-185 (S.D.N.Y.).    After his sentencing, Petitioner

moved under 18 U.S.C. § 3582(c) for a reduction in his sentence

based on Amendment 782 to the Guidelines, but his sentencing

court denied the motion, finding that the applicable amendment

did not alter Polanco's advisory guideline sentence of life.

No. 08-cr-65, ECF No. 351 (E.D.N.Y.).    Petitioner also filed a

direct appeal regarding his sentence, which was affirmed.    See

United States v. Vasquez, et al., 672 F. App'x 56 (2d Cir.

2016).

     Next, Petitioner filed a motion to vacate, set aside, or

correct sentence pursuant to 28 U.S.C. § 2255 in the Eastern

District of New York, his sentencing court, arguing that his

counsel was ineffective for failing to seek a downward departure

and that Petitioner should receive a reduction pursuant to

Federal Rule of Criminal Procedure 35(b).    See No. 17-cv-2195

(E.D.N.Y.).    That motion was denied, with the sentencing court

                                   2
noting that (1) his trial counsel did advocate for a below

guidelines range, which he received, and (2) Petitioner provided

no substantial assistance post-sentencing and thus could not

rely on Federal Rule of Criminal Procedure 35(b) for a reduction

in sentence.    ECF No. 1-1 (opinion denying § 2255 relief

attached as an exhibit to the Petition).

      After his § 2255 motion was denied, Petitioner filed the

Petition for Writ of Habeas Corpus pursuant to 28 U.S.C. § 2241

in this Court, his district of confinement, advancing the same

argument contained in his § 2255 motion and seeking a reduction

in his sentence for alleged substantial assistance post-

sentencing.    See ECF No. 1.   Petitioner does not provide a brief

in support of his Petition.     However, he does attach as an

exhibit the opinion denying his § 2255 motion.     See ECF No. 1-1.

II.   DISCUSSION

      A.   Legal Standard

      United States Code Title 28, Section 2243, provides in

relevant part as follows:

      A court, justice or judge entertaining an application
      for a writ of habeas corpus shall forthwith award the
      writ or issue an order directing the respondent to
      show cause why the writ should not be granted, unless
      it appears from the application that the applicant or
      person detained is not entitled thereto.

      A pro se pleading is held to less stringent standards than

more formal pleadings drafted by lawyers. Estelle v. Gamble, 429



                                   3
U.S. 97, 106 (1976); Haines v. Kerner, 404 U.S. 519, 520 (1972).

A pro se habeas petition must be construed liberally. See

Hunterson v. DiSabato, 308 F.3d 236, 243 (3d Cir. 2002).

Nevertheless, a federal district court can dismiss a habeas

corpus petition if it appears from the face of the petition that

the petitioner is not entitled to relief. See Denny v. Schult,

708 F.3d 140, 148 n.3 (3d Cir. 2013); see also 28 U.S.C. §§

2243, 2241, 2254.

     B.   Analysis

     Petitioner raises as his only ground for relief in the

Petition a challenge to his sentence as imposed, requesting a

reduction pursuant to Federal Rule of Criminal Procedure 35(b)

for substantial assistance post-sentencing.    As noted by the

Court of Appeals for the Third Circuit in In re Dorsainvil, 119

F.3d 245, 249 (3d Cir. 1997), a motion to vacate, set aside, or

correct sentence under 28 U.S.C. § 2255 has been the “usual

avenue” for federal prisoners seeking to challenge the legality

of their confinement including their sentence as imposed.    See

also Okereke v. United States, 307 F.3d 117, 120 (3d Cir. 2002);

United States v. McKeithan, 437 F. App’x 148, 150 (3d Cir.

2011); United States v. Walker, 980 F. Supp. 144, 145-46 (E.D.

Pa. 1997) (challenges to a sentence as imposed should be brought

under § 2255, while challenges to the manner in which a sentence

is executed should be brought under § 2241).

                                4
     Section 2255, however, contains a safety valve where “it

appears that the remedy by motion is inadequate or ineffective

to test the legality of [Petitioner's] detention.”    See 28

U.S.C. § 2255(e).   In Dorsainvil, the Third Circuit held that

the remedy provided by § 2255 is “inadequate or ineffective,”

permitting resort to § 2241 (a statute without timeliness or

successive petition limitations), where a prisoner who

previously had filed a § 2255 motion on other grounds “had no

earlier opportunity to challenge his conviction for a crime that

an intervening change in substantive law may negate.”

Dorsainvil, 119 F.3d at 251.   The court emphasized, however,

that its holding was not intended to suggest that § 2255 would

be considered “inadequate or ineffective” merely because a

petitioner is unable to meet the stringent limitations or

gatekeeping requirements of § 2255.   Id.   To the contrary, the

court was persuaded that § 2255 was “inadequate or ineffective”

in the unusual circumstances presented in Dorsainvil because it

would have been a complete miscarriage of justice to confine a

prisoner for conduct that, based upon an intervening

interpretation of the statute of conviction by the United States

Supreme Court, may not have been criminal conduct at all.      Id.

at 251-52.

     Under Dorsainvil and its progeny, this Court can exercise §

2241 jurisdiction over this Petition if, and only if, Petitioner

                                 5
demonstrates (1) his “actual innocence,” (2) as a result of a

retroactive change in substantive law that negates the

criminality of his conduct, (3) for which he had no other

opportunity to seek judicial review.     See Dorsainvil, 119 F.3d

at 251-52; Cradle, 290 F.3d at 539; Okereke, 307 F.3d at 120;

Trenkler v. Pugh, 83 F. App’x 468, 470 (3d Cir. 2003).

     Here, Petitioner’s claims do not fall within the Dorsainvil

exception because Petitioner had an opportunity to seek judicial

review of the legality of his confinement and sentence in his §

2255 motion.    Based on the foregoing, the Court finds that it

lacks jurisdiction under § 2241 over the instant habeas

petition.

     Whenever a civil action is filed in a court that lacks

jurisdiction, “the court shall, if it is in the interests of

justice, transfer such action . . . to any other such court in

which the action . . . could have been brought at the time it

was filed.”    28 U.S.C. § 1631.   Since Petitioner has already

pursued a motion under § 2255, he must seek authorization from

the Court of Appeals for the Second Circuit to file a second or

successive petition.    28 U.S.C. § 2244(b)(3).   The Court finds

that it is not in the interests of justice to transfer this

habeas petition to the Second Circuit as it does not appear

Petitioner can satisfy the requirements of § 2244(b)(2).     This

Court's decision not to transfer the case does not prevent

                                   6
Petitioner seeking permission from the Second Circuit on his

own.

III. CONCLUSION

       For the foregoing reasons, the Motion to Dismiss will be

granted and the Petition dismissed for lack of jurisdiction.      An

appropriate order will be entered.



Dated: December 28, 2018                s/ Noel L. Hillman
At Camden, New Jersey                 NOEL L. HILLMAN, U.S.D.J.




                                  7
